DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09/09/2022 is acknowledged. Claims 1, 4, 9 and 11 are amended, claims 2, 3 and 10 are newly canceled and claim 23 is new. Claims 1, 4-9, 11-16 and 21-23 are under examination.

Rejections Withdrawn
Note, any previous rejections over claims 2, 3 and 10 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment to the claim to remove the phrase “such as” prior to “radical prostatectomy”.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-9, 11-16, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Williams (WO 2015/171417) in view of Resnick et al. (N Engl J Med 368;5, 2013) and Montorsi et al. (European Urology 48 (2005) 938- 945) is withdrawn in response to Applicant’s amendment of the claims to recite treatment of symptoms of erectile dysfunction (ED) in the independent claim. Williams does not teach or suggest treatment of ED.

Double Patenting
The rejection of claims 1, 4-9, 11-16, 21 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 11-18 of U.S. Patent No. 10,420,818 in view of Resnick et al. (N Engl J Med 368;5, 2013) and Montorsi et al. (European Urology 48 (2005) 938- 945) is withdrawn in response to Applicant’s amendment of the claims to recite treatment of symptoms of erectile dysfunction (ED) in the independent claim. The claims of the ‘818 patent do not recite treatment of ED as a result of prostate surgery within a time frame of one to six months after said surgery.

Claim Interpretation
The phrase “administering the CXCL12 protein at two or more sites” in claim 11 is interpreted as requiring the administration of CXCL12 at two different locations near the prostate surgery and not merely two or more administrations in the same place. Similarly, the recitation of injecting being carried out “at a plurality of sites in the periurethral space” in claim 15 is interpreted as requiring injection at a plurality of locations.

New Objection/Rejection
Claim Objections
Claims 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-9, 13, 14, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim (WO 2007149548) in view of Yiou et al. (STEM CELLS 2016; 34:392-404; first published online October 6 2015) and Resnick et al. (N Engl J Med 368;5, 2013). This rejection was necessitated by Applicant’s amendment. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Ichim teaches treating erectile dysfunction (ED) via intracavernous administration (i.e. transluminal or transurethral; near the site of prostate surgery) of a chemoattractant capable of increasing homing of endogenous stem cells to an area of need, wherein said chemoattractant is SDF-1, also known as CXCL12 (see claims 82, 83 and 85-87; p. 17, paragraph [0058]). See also p. 28:
In variations of the invention where endothelial progenitors/endothelial cells are administered systemically, the local administration of an endothelial progenitor/endothelial cell chemoattractant factor may be used in order to increase the number of cells homing to the area of need. Said chemoattractant factor may include SDF-1...

Ichim teaches that the erectile dysfunction may occur as a result of surgical injury (see p. 11, paragraph [0035]). Ichim also teach that ED risk increases with age from 39% of men age 40 to 67% of men age 70 or above (see p. 1, paragraph [0003]), which falls within the ranges set forth in claims 6-8. Although the WO by Ichim does not explicitly teach that the chemoattractant factors such as SDF-1 are human, they do teach treatment of humans (p. 1, paragraph [0003]), thus it flows therefrom that human SDF-1 would be used. Finally, since the chemoattractants are administered in order to aid in treating ED, it flows therefrom that they would be injected using pharmaceutically acceptable carriers. 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Ichim does not teach a treatment window of one month to six months after prostate surgery. Further, while the WO document by Ichim suggests the ED may result from surgical injury, it does not explicitly teach a patient population in which ED results from radical prostatectomy. Ichim does not teach treating the further symptom of urinary incontinence. Finally, while the WO document by Ichim suggests that ED occurs in men 40-70 years of age, it does not explicitly teach the average ages of the male subjects. These issues will be considered in turn.
Regarding the timing of treatment, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to administer the treatment between one- and six-months post-surgery because Yiou et al. teach that in a rat model for radical prostatectomy (RP), rats administered mesenchymal stem cell therapy within 7-90 days post-RP resulted in “significantly improved urinary continence and erectile function” (see abstract; also two paragraphs bridging left and right columns at p. 395; p. 396, Figure 1). As with Ichim, Yiou et al. teach that human mesenchymal adipose-derived stem cells ameliorate urological dysfunctions in a rat model for radical prostatectomy-induced damage by up-regulating paracrine factors such as SDF-1 (i.e., CXCL12; see abstract; p. 396, left column, through right column; p. 397, paragraph bridging left and right columns; p. 400, Figure 5; p. 401, Figure 6 and p. 402, right column, last paragraph).
The person of ordinary skill in the art would have been motivated to administer the stem cells therapy within one-six months post-prostatectomy because Yiou et al. suggest the improvements are due to an increase in paracrine factors such as CXCL12, which “contribute to tissue repair…such as activation of angiogenesis and neurogenesis, protection against apoptosis, regulation of inflammation and stimulation of bone marrow-derived progenitor cells at the injury site (see paragraph bridging pages 395-396). Treatments for ED such as PDE5 inhibitors are considered less effective in the six months following surgery because of lingering nerve damage, thus the person having ordinary skill in the art would have been motivated to use a treatment relying upon neuro-regeneration due to the persistence of reparative paracrine factors such as SDF-1/CXCL12 at the site of injury (see paragraph bridging pages 396-397 of Yiou and colleagues). Yiou et al. also teach that SDF-1/CXCL12 showed increased transcription in the injured tissue (see p. 397, left column). Furthermore, for this reason and the fact that Yiou et al. report improvements in function, the person of ordinary skill in the art could have reasonably expected success.
Regarding treatment of urinary incontinence and the age of the patients, Resnick et al. teach that prostate cancer patients undergoing radical prostatectomy are more likely than those undergoing radiotherapy to experience both ED and urinary incontinence post-surgery (see abstract, under “Results”). The age of patients undergoing prostatectomy ranged from 59-68 years of age (see p. 439, Table 1), thus falling within the age ranges recited in claims 6 and 7 and touching upon the age range recited in claim 8. It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Ichim by treating a population having undergone prostatectomy for both ED and urinary incontinence, as taught in Resnick et al. because Resnick et al. teach that both of these conditions are more common in patients having undergone radical prostatectomy (see abstract).
  Thus, the claims do not contribute anything non-obvious over the prior art.


Conclusion
Claims 1, 4-9, 13, 14, 16 and 21-23 are rejected; claims 11, 12 and 15 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649